Name: Council Regulation (EEC) No 4110/88 of 21 December 1988 derogating from Regulation (EEC) No 3220/84 as regards the application of the Community scale for grading pig carcases in Greece
 Type: Regulation
 Subject Matter: means of agricultural production;  prices;  Europe
 Date Published: nan

 No L 361 /4 Official Journal of the European Communities 29 . 12. 88 COUNCIL REGULATION (EEC) No 4110/88 of 21 December 1988 derogating from Regulation (EEC) No 3220/84 as regards the application of the Community scale for grading pig carcases in Greece derived from the prices for live swine recorded at the markets or quotation centres ; whereas, in order to take into account that situation, the Hellenic Republic should be permitted to introduce the new grading methods by 30 June 1989, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Articles 2 and 4 (5) thereof, Having regard to the proposal from the Commission, Whereas, in accordance . with ' Article 6 of Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), that scale must be introduced by 1 January 1989 at the latest ; Whereas, owing to the special difficulties encountered in introducing that scale, the Hellenic Republic has requested additional time for its introduction ; whereas the prices for pig carcases in that Member State are always HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 6 of Regulation (EEC) No 3220/84, the prices for pig carcases may be derived in Greece, until 30 June 1989, from the prices for live swine recorded at the markets or quotation centres. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This, Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Council The President V. PAPANDREOU (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 370, 30 . 12. 1987, p. 11 . (3) OJ No L 301 , 20 . 11 . 1984, p. 1 . (4) OJ No L 326, 21 . 11 . 1986, p. 8 .